McCukdy, J.
It having been found that in the exercise of *279a malicious ingenuity one person could insult another, injure his character, wound his feelings, and provoke him to violence, in a mode against which there existed no precise and adequate provision of law, the legislature in 1865 enacted as follows, viz.: “ Every person who shall disturb or break the peace, or stir up or provoke contention and strife by following or mocking any person with scurrilous or abusive or indecent language, or gestures, or noise,” &c., “shall pay a fine,” &c., “or suffer imprisonment,” &c.
It. cannot be denied, and is not denied on the part of the accused, that his language was sufficiently scurrilous, abusive and indecent, and calculated to stir up and provoke contention and strife, and so far to disturb the peace ; but he insists that it does not appear that there was any such following up or mocking as the statute contemplates, or that contention and strife were in fact stirred up by his conduct.
1. As to the following up. It seems that on the 28th of May a controversy had arisen between the parties, and that the accused had become very much enraged against Kerley and so continued until the next day, when he went to the place where Kerley was, and abused and insulted him in the manner recited in the information. It would not be a strained interpretation to call this conduct a following up. But however that may be, the outrageous acts of the accused clearly amount to a mocking within the purview of the statute. To mock, according to the lexicographers, is to deride, to laugh at, to ridicule, to treat with scorn and contempt. The language of the children to the prophet is an illustration, (2 Kings, 2, 28). The statute also defines its own meaning in the use of the term. It says, “mocking with scurrilous or abusive or indecent language or gestures or noise.”
2. With respect to the other point, that strife and contention were not actually stirred up or provoked. To provoke is to excite, to stimulate, to arouse. Strife and contention do not necessarily imply blows. They may be evidenced by passionate words, looks and gestures. In this case the provocation *280did so stimulate, excite and arouse the bad passions of Kerley that he replied with like violent and opprobious language.
A new trial is not advised.
In this opinion the other judges concurred, except Butler, J., who having tried the case in the court below, did not sit.